Citation Nr: 0930209	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.  
In July 2007, the Veteran testified via video conference held 
at the RO.  In September 2007, this matter was remanded by 
the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

As an initial matter, the requirements of VA's duty to notify 
and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO has not 
specifically sent a duty to assist letter as to a claim for 
service connection for PTSD related to a personal assault.  
38 C.F.R. § 3.304(f)(3).  The Veteran has claimed that he was 
assaulted during his period of service.  The RO should send 
the Veteran an appropriate stressor development letter 
providing full notice with regard to development of his claim 
for service connection for PTSD related to a personal 
assault.

The Veteran contends that he has PTSD that is related to his 
service.  However, his service treatment records are void of 
any diagnosis of a psychiatric condition.

VA mental health treatment records show that the Veteran 
received a diagnosis of PTSD on several occasions from his 
treating VA psychiatrist.  In November 2001, his reported 
stressors included his wife losing her job, worsening 
arthritis, and memory loss.  He identified an in-service 
stressor of mortar attacks, but explained that there were no 
injuries in his unit.  He also reportedly experienced mental 
abuse in basic training.  He provided a history of physical 
abuse as a child.  He reported suicide attempts in 1977 and 
1987, the latter of which resulted in hospitalization.  His 
condition was diagnosed as PTSD from childhood abuse and 
depression.  A January 2002 report reflects diagnoses of 
major depressive disorder (MDD) and PTSD from childhood.  In 
July 2002, his psychiatrist diagnosed him with PTSD based on 
childhood and early military abuse.  In October 2003, the 
Veteran alleged that his severe recurrent depression and 
issues with childhood abuse were aggravated by his service 
and that he continued to have nightmares about his service.  
In July 2007, the Veteran's treating psychiatrist indicated 
that he was being treated for recurrent major depression and 
PTSD.

In July 2007, the Veteran testified that while in Vietnam, 
there was a mortar attack during which he took cover behind a 
bunker and was afraid of being bitten by rats and mice.  He 
testified that he slept fully clothed in case of mortar 
attacks.  He also testified that he drove a Jeep with a gas 
tank located beneath the seat which he compared to sitting on 
a bomb.  While driving the Jeep, he stated that he was not 
fired upon, but was worried about being fired upon.  He 
indicated that non-service related stressors included the 
death of his grandfather and the knowledge that his 
girlfriend married another man.  The Veteran also testified 
that he was affected by doing a funeral detail at Fort 
Leonardwood and that many of the funerals were for men who 
were killed in Vietnam.

Pursuant to the Board's September 2007 remand, the Veteran 
was afforded a VA PTSD examination in September 2008.  When 
asked about the specific stressors he felt produced PTSD, he 
recounted the primary stressor of learning that his 
significant other became pregnant and married someone else 
during service.  Other stressors included the death of his 
grandfather during service.  His military stressors including 
mortar attacks, a fear of rats, and a fear of his Jeep 
blowing up.  Upon examination, the Veteran was diagnosed with 
major depression, in partial remission at present with 
medication; alcohol dependence in full remission; and 
cognitive disorder, NOS.  The examiner opined that the 
Veteran did not meet the criteria for PTSD due to childhood 
stressors or to in-service stressors.  He had a history of 
treatment for major depression for some years, but at present 
that condition appeared to be partially resolved.  In 
addition, he had been recently diagnosed with a cognitive 
disorder of an unknown etiology.

**

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Accordingly, a remand is needed to determine 
whether any current psychiatric disability is related to the 
Veteran's service.  The examination needs to address whether, 
if the Veteran has a diagnosed mental health condition other 
than PTSD, any other mental disorder is related to service.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  The examiner should specifically 
reconcile the opinion with November 2001, July 2007, and 
September 2008 VA opinions and examination, and any other 
opinions of record.  In addition, the Board finds that the 
Veteran should be requested to provide more information 
regarding his claimed in-service stressors, specifically his 
contention that he suffered abuse during basic training, so 
that an attempt to verify their occurrence may be made 
through the United States Army and Joint Services Records 
Research Center.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a stressor 
development letter for claims of PTSD 
based on personal assault.  The Veteran 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.  Also 
send the Veteran a new VA Form 21-0781a, 
Statement in Support of Claim for Service 
Connection for Posttraumatic Stress 
Disorder Secondary to Personal Trauma, and 
request he complete it with as much 
specificity as possible.  Ask the Veteran 
to provide information regarding his 
claimed stressors that support a diagnosis 
of PTSD.  Inform the Veteran that if he 
fails to return any form that would 
provide details regarding the in-service 
stressor event or fails to provide 
information useful to verifying this 
event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate period 
of time should be allowed for the Veteran 
to respond.

3.  Attempt to verify any claimed 
stressors with the United States Army and 
Joint Services Records Research Center.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
November 2001, July 2007, and September 
2008 VA opinions and examination.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

        (a)  Diagnose all current psychiatric 
disabilities.
        
(b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to DSM-IV and specify upon 
what verified in-service stressor the 
diagnosis is based.  If the diagnosis is 
based on a non-service stressor, the 
examiner should so state.

(c)  Is there clear and unmistakable 
evidence that any psychiatric 
disability pre-existed the Veteran's 
service?

(d)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting psychiatric disability 
underwent a permanent increase in 
severity during or as a result of his 
service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(e)  For each psychiatric disorder 
diagnosed, the examiner should opine as 
to whether it is at least as likely at 
not (50 percent or more probability) that 
each psychiatric disability was incurred 
in or aggravated by the Veteran's service 
or is due to an event or injury during 
his service.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied on 
lack of evidence in service medical 
records to provide negative opinion).

5.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

